Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Joseph James Craver, Appellant                        Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 16-
 No. 06-19-00101-CR         v.                         0317X). Memorandum Opinion delivered
                                                       by Chief Justice Morriss, Justice Burgess
 The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Joseph James Craver, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 17, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk